Citation Nr: 1638865	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from June 1981 to June 1984.  

In March 2014, the Board remanded these issues to afford the Veteran a Board hearing.  In April 2016, he presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Although the Veteran was exposed to loud sounds in service, he does not have a post-service hearing loss disability for VA purposes.  

2.  Tinnitus did not become manifest to a degree of 10 percent or more within one year of service separation; tinnitus is not etiologically related to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service; an organic disease of the nervous system is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in service and is not proximately due to or a result of a service-connected disability; an organic disease of the nervous system is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155.

In a case where the degree of hearing loss noted on a veteran's entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, the Veterans Court held that that veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111.  Further, the Veterans Court held that the demonstrated hearing loss was not a "defect;" and that the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  See McKinney v. McDonald, 2016 WL 932820, No. 13-2273 (March 11, 2016).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

That said, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic disease of the nervous system, which may include sensorineural hearing loss and/or tinnitus, is included among the enumerated chronic diseases.  

In order for sensorineural hearing loss for a single service-connected ear to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385 for that ear, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce Level X hearing in the service-connected ear, as combined with Level I hearing for the nonservice-connected ear, under Table VII of 38 C.F.R. § 4.85.  

In order for sensorineural hearing loss as a bilateral condition to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce a 10 percent rating under Table VII of 38 C.F.R. § 4.85.  In order for tinnitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the condition.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.

In hearing testimony, the Veteran has asserted that his hearing impairment is related to exposure to sounds on or near the flight deck of an aircraft carrier.  He also stated that he experienced ringing in the ears in service which gradually worsened after service.  

Service treatment records reveal that, when examined at entry into service in May 1981, a hearing defect was found.  The Veteran was assigned a physical profile (PULHES) rating of H-2.  The H stands for hearing and ears.  This factor concerns auditory acuity and disease and defects of the ear.  The number 2 indicates that an individual possesses some medical condition or physical defect that may require some activity limitations.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The finding of a hearing defect was based on audiometric readings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
0
0
LEFT
40
10
5
5
0

When examined in July 1981, the following audiometric readings were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
0
10
LEFT
5
10
10
10
10


When examined in December 1981, the following audiometric readings were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
15
20
15
15
20

When examined at service separation in June 1984, the following audiometric readings were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
0
LEFT
15
15
15
10
10

Post service VA outpatient records include an April 19, 2011, Self Medication Note, which reports that there was no hearing loss or tinnitus at that time.  A May 2011 Audiology Evaluation reveals otoscopy results showing excessive/impacted cerumen bilaterally.  However, the impression was normal hearing and excellent word recognition.  A June 2011 Otolaryngology Note indicates a cerumen blockage; however, an August 2011, Compensated Work Treatment Screening Note revealed no hearing problems.  In a May 2012 Primary Care Note, the Veteran denied hearing loss and tinnitus. 

The Veteran was afforded a VA examination in August 2011, at which time the puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
25
LEFT
25
25
25
25
25

Speech recognition scores were 100 percent in each ear.  The diagnosis was normal hearing right ear and sensorineural hearing loss at 6000 Hertz and above in the left ear.  The examiner noted that the service entrance examination revealed mild hearing loss at 500 Hertz bilaterally but that reference audiograms and the separation audiogram revealed hearing to be within normal limits at all frequencies with no significant decrease in hearing thresholds.  

The examiner noted that tinnitus was currently present but was less likely than not (less than 50 percent probability) caused by or a result of in-service noise exposure.  The rationale was that the Veteran did not have hearing loss upon separation from service and tinnitus was not reported until approximately 20 years after service separation. 

After a review of all of the evidence, the Board finds that the only auditory evaluation of record that demonstrates a hearing loss disability under VA law is the service entrance examination, which showed a hearing defect in the left ear at 500 Hertz.  This noted defect constitutes a hearing loss disability in the left ear under VA regulations.  While the presumption of soundness does not attach with respect to this defect noted at examination, acceptance, and enrollment for service, a discussion of aggravation is not necessary as there is no hearing loss disability for either ear at any time pertinent to this appeal. 

The Board also finds, with reference to the criteria set out above, that a hearing loss disability did not become manifest to a degree of 10 percent or more within one year of service separation.  The Veterans Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  

Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that many of the auditory thresholds in August 2011 were at least close to the 26 decibels necessary to substantiate a hearing loss disability.  The Veteran has testified that he believes his hearing is worse than it was in 2011.  However, even if it were shown, in the alternative, that he currently meets the regulatory requirements for a hearing loss disability, there is still no medical opinion that relates the Veteran's remote (30+ years) incurrence of a hearing loss disability to noise exposure in service.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995) (citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative)).

While there is a current diagnosis of tinnitus, with reference to the criteria set out above, tinnitus did not become manifest to a degree of 10 percent or more within one year of service separation.  Indeed, the Veteran denied tinnitus as recently as May 2012.  There is also no medical opinion that purports to relate current tinnitus to service.  The Veteran's lay assertions are the only evidence in favor of a relationship between tinnitus and service and between the asserted hearing loss (considered here in the alternative) and service.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer:); 38 C.F.R. § 3.159(a)(2). 

While the Board acknowledges that tinnitus is capable of lay observation, see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), establishing a hearing loss disability requires specific testing conducted by a medical professional (audiologist).  Thus, establishing a hearing loss disability and describing a worsening of auditory acuity are not matters which are capable of lay observation.  

Relating remote onset of tinnitus and hearing loss to noise exposure service more than 30 years ago is not the equivalent of relating a broken bone to a concurrent injury to the same body part.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed tinnitus and hearing loss and service.  

The Veteran testified that there was not a remote onset of symptoms, but that he experienced onset of symptoms in service and that these conditions gradually worsened after service.  However, he has not been consistent in this assertion.  There is significant contradictory evidence on this point.  As set out above, he specifically denied hearing loss and tinnitus as recently as May 2012.  He made similar denials in April 2011 and August 2011.  His hearing was found to be normal with excellent word recognition in May 2011.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Thus, the statements made in 2011 and 2012 are more reliable than the statement made in 2016.  Furthermore, because those accounts were presented in the context of routine medical evaluations, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board's reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's prior accounts, his testimony was presented directly in support of VA benefits rather than medical treatment.  The Board is cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

Notwithstanding his limited competence to identify the onset of hearing loss, there is no question that the Veteran is competent to relate the onset of tinnitus as he remembers it.  Rather, it is the credibility and accuracy of his testimony which the Board finds is lacking.  The weight of evidence supports a finding that the onset of tinnitus and, to the extent it exists, hearing loss, was decades after service.  

In sum, although the Veteran was exposed to loud sounds in service, he does not have a post-service hearing loss disability for VA purposes.  In the alternative, to the extent a hearing loss disability may exist, neither it nor current tinnitus became manifest to a degree of 10 percent or more within one year of service separation, and, neither it nor current tinnitus is etiologically related to service.  Moreover, tinnitus is not etiologically related to or aggravated by a service-connected disability.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter July 2011.  Further, the RO has obtained pertinent medical records including the service treatment records, records from the Social Security Administration, and VA outpatient treatment reports.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding these claims.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  However, he has requested a new VA examination to determine whether he currently has a hearing loss disability.  He was provided an opportunity at the hearing to submit evidence of a worsening; however, he has not done so.  A review of VA clinical records since the August 2011 VA examination does not reveal complaint of, or treatment for, worsening hearing loss.  Accordingly, the assertion of worsening is not substantiated and a new VA examination is not necessary to decide the claim.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by scheduling a Board hearing, which the Veteran attended.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  

The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


